Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Bridget Psarianos (AK Bar No. 1705025)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
sbostrom@trustees.org
bbrisson@trustees.org
bpsarianos@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs


                         THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


 NORTHERN ALASKA                              Case No. 3:20-cv-00207-SLG
 ENVIRONMENTAL CENTER, et al.,

                                Plaintiffs,

                         v.

 DAVID BERNHARDT, et al.,

                              Defendants.


                         JOINT MOTION TO STAY PROCEEDINGS

       The parties respectfully submit this joint motion for a stay of proceedings until the

Defendants issue the Record of Decision for the Environmental Impact Statement (EIS)

at issue in this case.




          Case 3:20-cv-00207-SLG Document 9 Filed 09/29/20 Page 1 of 5
       The present case concerns the Bureau of Land Management’s (BLM)

environmental review and forthcoming adoption of a new management plan, known as

the Integrated Activity Plan (IAP), for the National Petroleum Reserve–Alaska.1 Under

the Naval Petroleum Reserves Production Act,

       Any action seeking judicial review of the adequacy of any program or site-
       specific environmental impact statement under section 102 of the National
       Environmental Policy Act of 1969 (42 U.S.C. 4332) concerning oil and gas
       leasing in the [Reserve] shall be barred unless brought in the appropriate
       District Court within 60 days after notice of the availability of such
       statement is published in the Federal Register.

42 U.S.C. § 6506a(n)(2). BLM published its notice of availability for the final EIS for the

IAP in the Federal Register on June 26, 2020, and Plaintiffs filed this lawsuit on August

24, 2020. Defendants have yet to issue the Record of Decision for the EIS. Plaintiffs

anticipate amending their complaint once Defendants issue the Record of Decision.

       The parties ask that the Court stay all deadlines in the case until BLM issues its

Record of Decision, including those for filing the answer, lodging the administrative

record, and summary judgment briefing as set out in Local Civil Rule 16.3. This court has

broad authority to stay proceedings. Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)

(“[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.”); Leyva v. Certified Grocers of Cal., 593 F.2d 857,


1
 A separate case related to the IAP is also before this Court. Nat’l Audubon Soc’y v.
Bernhardt, No. 3:20-cv-00206-SLG.

N. Alaska Envtl. Ctr. v. Bernhardt
Case No. 3:20-cv-00207-SLG                                                      Page 2 of 5


          Case 3:20-cv-00207-SLG Document 9 Filed 09/29/20 Page 2 of 5
863–64 (9th Cir. 1979); CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962). Three

factors guide this Court’s determination of whether a stay should be granted: (1) “the

possible damage which may result from the granting of a stay,” (2) “the hardship or

inequity which a party may suffer in being required to go forward,” and (3) “the orderly

course of justice measured in terms of the simplifying or complicating issues, proof, and

questions of law which could be expected to result from a stay.” CMAX, 300 F.2d at 268.

All three factors weigh in favor of granting the requested stay.

       Any damage that would result from granting this limited stay would be minimal. A

stay would avoid immediate expenditure by the parties and the court of substantial

resources needed to submit pleadings and other filings prior to the Defendants issuing

their Record of Decision. Should the Court grant the parties’ motion, the parties would

provide a joint status report 14 days after BLM issues its Record of Decision proposing a

new schedule for filing the amended complaint and answer, lodging the administrative

record, and completing the briefing. If the parties are unable to agree on language in the

joint status report, they will submit separate statements in the same report.

       Respectfully submitted September 29th, 2020,

                                      s/Suzanne Bostrom
                                     Suzanne Bostrom (AK Bar No. 1011068)
                                     Brook Brisson (AK Bar No. 0905013)
                                     Bridget Psarianos (AK Bar No. 1705025)
                                     Brian Litmans (AK Bar No. 0111068)
                                     TRUSTEES FOR ALASKA

                                     Attorneys for Plaintiffs

N. Alaska Envtl. Ctr. v. Bernhardt
Case No. 3:20-cv-00207-SLG                                                      Page 3 of 5


         Case 3:20-cv-00207-SLG Document 9 Filed 09/29/20 Page 3 of 5
                                     JEAN E. WILLIAMS
                                     Deputy Assistant Attorney General
                                     Environment & Natural Resources Division

                                      /s/ Caitlin Cipicchio (by Suzanne Bostrom)
                                     CAITLIN CIPICCHIO, Trial Attorney
                                     Natural Resources Section
                                     Environment & Natural Resources Division
                                     United States Department of Justice
                                     150 M St. NE
                                     Washington, D.C. 20002
                                     Tel: (202) 305-0503
                                     Fax: (202) 305-0506

                                     Attorneys for Federal Defendants




N. Alaska Envtl. Ctr. v. Bernhardt
Case No. 3:20-cv-00207-SLG                                                 Page 4 of 5


         Case 3:20-cv-00207-SLG Document 9 Filed 09/29/20 Page 4 of 5
                            CERTIFICATE OF SERVICE

       I certify that on September 29, 2020, I caused a copy of the JOINT MOTION TO
STAY PROCEEDINGS to be electronically filed with the Clerk of the Court for the U.S.
District Court of Alaska using the CM/ECF system.

                                       s/Suzanne Bostrom
                                      Suzanne Bostrom




N. Alaska Envtl. Ctr. v. Bernhardt
Case No. 3:20-cv-00207-SLG                                             Page 5 of 5


         Case 3:20-cv-00207-SLG Document 9 Filed 09/29/20 Page 5 of 5
